EXHIBIT 10.3

 

REGISTRATION RIGHTS AGREEMENT

 
THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”), dated as of October 2,
2015, is made by and between General Employment Enterprises, Inc., an Illinois
corporation (the “Company”), and JAX Legacy – Investment 1, LLC, a Florida
limited liability company (the “Investor”).
 
R E C I T A L S
 
WHEREAS, in connection with that certain Subscription Agreement of even date
herewith by and between the Company and the Investor (the “Subscription
Agreement”), the Investor purchased from the Company a promissory note in the
original principal amount of $4,185,000 (the “Note”), a portion of the interest
on which is payable in shares of the Company’s common stock; and
 
WHEREAS, to induce the Investor to purchase the Note, the Company has agreed to
grant the Investor certain rights with respect to registration of Registrable
Securities under the Securities Act pursuant to the terms of this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, the Company and the Investor hereby covenant and agree as
follows:
 
1. Recitals. The recitals set forth above are true and correct and are
incorporated herein by reference.
 
2. Certain Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:
 
“Commission” shall mean the Securities and Exchange Commission, or any other
federal agency at the time administering the Securities Act and the Exchange
Act;
 
“Effectiveness Period” shall have the meaning set forth in Section 4(b) of this
Agreement;
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any successor federal statute, and the rules and regulations of the Commission
issued under such Act, as they each may, from time to time, be in effect;
 
“Offering” shall refer to the Company’s offering of the Note;
 
“Piggyback Registration” shall have the meaning set forth in Section 3(a) of
this Agreement;
 
“Register,” “registered” and “registration” each shall refer to a registration
of the Registrable Securities effected by preparing and filing a registration
statement or statements or similar documents in compliance with the Securities
Act and the declaration or ordering of effectiveness of such registration
statement or document by the Commission;

 



  1

 



 

 



“Registrable Securities” shall mean the shares of common stock of the Company
issued or issuable as interest payments under the Note, and any shares of common
stock issued as a dividend or other distribution with respect to, or in exchange
for or in replacement of, shares of common stock of the Company issued or
issuable as interest payments under the Note; provided, however, that any such
Registrable Securities shall cease to be Registrable Securities (i) when subject
to an effective registration statement under the Securities Act as provided for
hereunder, or (ii) upon any sale pursuant to a registration statement or Rule
144 under the Securities Act or (iii) at such time, after three years from the
date of this Agreement, as they become eligible for sale without volume
limitations or other restrictions pursuant to Rule 144 under the Securities Act
or another similar exemption under the Securities Act; provided, further, that
the maximum amount of Registrable Securities at any one time shall be subject to
any limits imposed by the Commission pursuant to Rule 415;
 
“Securities Act” shall mean the Securities Act of 1933, as amended, or any
successor federal statute, and the rules and regulations of the Commission
issued under such Act, as they each may, from time to time, be in effect;
 
“Subscription Agreement” shall have the meaning set forth in the Recitals;
 
Capitalized terms used but not defined herein shall have the meanings set forth
in the Subscription Agreement.
 
3. Piggyback Registrations.
 
(a) Whenever the Company proposes to register (including, for this purpose, a
registration effected by the Company for other shareholders) any of its
securities under the Securities Act (other than pursuant to registration
pursuant to a registration statement on Form S-4 or S-8 or any successor forms
thereto), and the registration form to be used may be used for the registration
of Registrable Securities (a “Piggyback Registration”), the Company will give
written notice to the Investor of its intention to effect such a registration
and will, subject to the provisions of Section 3(b) hereof, include in such
registration and cause to be registered all Registrable Securities with respect
to which the Company has received a written request for inclusion therein within
twenty (20) days after the receipt of the Company’s notice.
 
(b) If a Piggyback Registration is an underwritten secondary registration on
behalf of holders of the Company’s securities, and the managing underwriters
advise the Company in writing that in their opinion the number of securities
requested to be included in such registration exceeds the number which can be
sold in such offering without adversely affecting the marketability of the
offering, the Company will include in such registration a pro rata share of
Registrable Securities requested to be included in such registration statement
as calculated by dividing the number of Registrable Securities requested to be
included in such registration statement by the number of the Company’s
securities requested to be included in such registration statement by all
selling security holders. In such event, the Investor shall continue to have
registration rights under this Agreement with respect to any Registrable
Securities not so included in such registration statement
 
(c) Notwithstanding the foregoing, if, at any time after giving a notice of
Piggyback Registration and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to each record holder of Registrable Securities and, following
such notice, (i) in the case of a determination not to register, shall be
relieved of its obligation to register any Registrable Securities in connection
with such registration, and (ii) in the case of determination to delay
registering, shall be permitted to delay registering any Registrable Securities
for the same period as the delay in registering such other securities. The
expenses of such withdrawn registration shall be borne by the Company as
Registration Expenses, except for any expenses that are Selling Expenses

 



  2

 



 

 



4. Registration Procedures. If and whenever the Company is required by the
provisions of Section 3 hereof to effect the registration of any Registrable
Securities, the Company will, as expeditiously as possible:
 
(a) prepare and file with the Commission the registration statement with respect
to such securities and use its commercially reasonable efforts to cause such
registration statement to become effective in an expeditious manner;
 
(b) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary, and use commercially reasonable efforts to keep the Piggyback
Registration continuously effective under the Securities Act for a period of up
to one hundred twenty (120) days (as requested by the Investor) or, if earlier,
until the distribution of the Registrable Securities has been completed(the
“Effectiveness Period”), and comply with the provisions of the Securities Act
with respect to the disposition of all Registrable Securities covered by such
registration statement in accordance with the intended method of disposition set
forth in such registration statement for such period; provided, however, that
such one hundred twenty (120) day period shall be extended (i) for a period of
time equal to the period the Investor refrains, at the request of an underwriter
of securities of the Company, from selling any securities included in such
registration, and (ii) for up to thirty (30) days, if necessary, to keep the
registration statement effective until all such Registrable Securities are sold
in the case of any registration of Registrable Securities on Form S-3 that are
intended to be offered on a continuous or delayed basis, subject to compliance
with applicable Commission rules;
 
(c) furnish to each seller of Registrable Securities and to each underwriter
such number of copies of the registration statement and the prospectus included
therein (including each preliminary prospectus) in conformity with the
requirements of the Securities Act, and such other documents as such persons
reasonably may request in order to facilitate the intended disposition of the
Registrable Securities covered by such registration statement;
 
(d) use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue-sky laws of such jurisdictions as shall be reasonably requested by the
sellers of Registrable Securities; provided that the Company shall not be
required to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions, unless the Company already is
subject to service in such jurisdiction and except as may be required by the
Securities Act; and
 
(e) use its commercially reasonable efforts to cause all Registrable Securities
covered by such registration statement to be listed on a national securities
exchange or trading system and each securities exchange and trading system (if
any) on which similar securities issued by the Company are then listed.
 
5. Obligations of Investor. The Investor shall furnish to the Company such
information regarding such Investor, the number of Registrable Securities owned
and proposed to be sold by it, the intended method of disposition of such
securities and any other reasonable information as shall be required to effect
the registration of the Registrable Securities, and cooperate with the Company
in preparing the registration statement and in complying with the requirements
of the Securities Act.

 



  3

 



 

 



6. Expenses.
 
(a) All expenses incurred by the Company in complying with Sections 3 and 4,
without limitation, all registration, filing and qualification fees (including
the fees of the Commission and any other regulatory body with which the Company
is required to file), printing expenses, fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
counsel fees) incurred in connection with complying with state securities or
“blue sky” laws, fees and expenses of one counsel for the Investors and fees of
transfer agents and registrars are called “Registration Expenses.” All
underwriting discounts and selling commissions applicable to the sale of
Registrable Securities are called “Selling Expenses.”
 
(b) The Company will pay all Registration Expenses in connection with any
registration statement filed hereunder, and the Selling Expenses in connection
with each such registration statement shall be borne by the participating
sellers in proportion to the number of Registrable Securities sold by each or as
they may otherwise agree.
 
7. Termination. All of the Company’s obligations to register Registrable
Securities shall terminate upon the date on which the Investor and all of its
assignees who are permitted assignees hold no Registrable Securities or all of
the shares of common stock of the Company issued or issuable as interest
payments under the Note cease to be Registrable Securities.
 
8. Additional Obligations of the Company.
 
(a) The Company shall use commercially reasonable efforts to file with the
Commission in a timely manner all reports and other documents required of the
Company under the Securities Act and the Exchange Act.
 
(b) The Company shall furnish to any holder of Registrable Securities, so long
as such holder owns any Registrable Securities, upon request (i) a written
statement by the Company that it has complied with the reporting requirements of
Commission Rule 144, the Securities Act, and the Exchange Act, or that it
qualifies as a registrant whose securities may be resold pursuant to Form S 3
(at any time after the Company so qualifies), but only to the extent true; and
(ii) such other information as may be reasonably requested in availing any such
holder of any rule or regulation of the SEC that permits the selling of any such
securities without registration or pursuant to Form S 3 (at any time after the
Company so qualifies to use such form).
 
(c) To the extent permitted by law, the Company will indemnify and hold harmless
each seller of Registrable Securities, and the directors, members, officers,
partners and stockholders of each such seller, legal counsel and accountants for
each such seller, any underwriter (as defined in the Securities Act) for each
such seller; and each Person, if any, who controls such seller or underwriter
within the meaning of the Securities Act or the Exchange Act, against any loss,
damage, claim or liability (joint or several) to which a party hereto may become
subject under the Securities Act, the Exchange Act, or other federal or state
law, insofar as such loss, damage, claim or liability (or any action in respect
thereof) arises out of or is based upon (i) any untrue statement or alleged
untrue statement of a material fact contained in any registration statement of
the Company, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto; (ii) an omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein not misleading; or (iii) any violation
or alleged violation by the indemnifying party (or any of its agents or
affiliates) of the Securities Act, the Exchange Act, any state securities law,
or any rule or regulation promulgated under the Securities Act, the Exchange
Act, or any state securities law, including any legal or other expenses
reasonably incurred thereby in connection with investigating or defending any
claim or proceeding related thereto; provided, however, that the indemnity
agreement contained in this clause (c) shall not apply to amounts paid in
settlement of any such claim or proceeding if such settlement is effected
without the consent of the Company, which consent shall not be unreasonably
withheld, nor shall the Company be liable to the extent that they arise out of
or are based upon actions or omissions made in reliance upon and in conformity
with written information furnished by or on behalf of any such seller,
underwriter, controlling Person, or other aforementioned Person expressly for
use in connection with such registration. The obligations of the Company under
this clause (c) shall survive the completion of any offering of Registrable
Securities in a Piggyback registration, and otherwise shall survive the
termination of this Agreement.

 



  4

 



 

 



9. Miscellaneous.
 
(a) All covenants and agreements contained in this Agreement by or on behalf of
any of the parties hereto shall bind and inure to the benefit of the respective
successors and assigns of the parties hereto (including without limitation
transferees of any Registrable Securities, each of which is a third party
beneficiary of this Agreement), whether so expressed or not. The Company
acknowledges, agrees and understands that the Investor may assign and transfer
the Registrable Securities to Investor’s members, and that in such event, such
transferees shall inure to the rights of the Investor contained in this
Agreement, and shall comply with the Investor’s obligations contained in this
Agreement, with respect to the Registrable Securities so transferred.
 
(b) Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by electronic mail; or (iii) one (1) Business Day after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the party to receive the same. The addresses and facsimile
numbers for such communications shall be:
 

 

If to the Company:  

 

General Employment Enterprises, Inc.
184 Shuman Blvd., Ste. 420
Naperville, IL 60563
Attn: Andrew Norstrud, CFO

 

 

 

 

 

If to the Investor:   

 

Jax Legacy – Investment 1, LLC
One Independent Drive, Suite 1200
Jacksonville, FL 32205

 

or at such other address and/or to the attention of such other person as the
recipient party has specified by written notice given to each other party three
(3) Business Days prior to the effectiveness of such change. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) electronically generated by the sender's
email containing the time, date, recipient or (C) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service, receipt by facsimile or receipt from a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively
 
(c) This Agreement shall be governed by and construed under the laws of the
State of Florida. THE PARTIES HERETO AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY.
 
(d) This Agreement may not be amended or modified without the written consent of
the Company and the Investor.
 
(e) Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof. No waiver shall be effective unless and until it is
in writing and signed by the party granting the waiver.
 
(f) This Agreement may be executed in two or more counterparts (including by
facsimile or .pdf transmission) each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument. This
Agreement, once executed by a party, may be delivered to the other party hereto
by facsimile transmission of a copy of this Agreement bearing the signature of
the party so delivering this Agreement.
 
(g) This Agreement and the other documents referenced herein constitute the
entire agreement among the Company and the Investor relative to the subject
matter hereof and supersedes in its entirety any and all prior agreements,
understandings and discussions with respect thereto.
  
[Signature Page Follows]

 



  5

 



 



IN WITNESS WHEREOF, this Registration Rights Agreement has been executed by
Investor and by the Company on the date first set forth above.
 

 

General Employment Enterprises, Inc.

 

        By:

 

 

Name:

Andrew Norstrud

 

 

Title:

Chief Financial Officer

 

 

 

JAX Legacy – Investment 1, LLC 

 

Jax Legacy Manager, LLC, its Manager

 

        By:

 

 

 

G. Ray Driver, Jr., Manager

 

 

6

--------------------------------------------------------------------------------

     